DETAILED ACTION
Response to Amendment
	This Office Action is in response to the amendment filed on 11/04/2022, wherein claims 6-8 remain withdrawn and claims 1-5 are under consideration.
Drawings
The drawings were received on 11/04/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016/81888 A to Sasaki et al.
As explained in the last Office Action, Sasaki et al. discloses a composition for a nonaqueous secondary battery adhesive layer comprising a particulate polymer and a binder polymer, wherein the particulate polymer is a core-shell polymer typified by one (see example 6) wherein the core is made of MMA, BA, MAA and EGDMA (ethylene glycol dimethacrylate) and the shell is made of 18 parts of styrene, 1 part of MAA and 1 part of acrylonitrile. The shell covers about 65% of the surface of the core, and the particulate polymer has a D50 diameter of 0.45 microns. The shell polymer, which corresponds to the claimed polymer B, has 5 wt% of the cyano group-containing acrylonitrile and 5 wt% of the hydrophilic group-containing methacrylic acid (MAA). This amount of MAA is slightly greater than the claimed amount of 1-3 wt%. However, since the amount of MAA in the shell polymer can be varied between 0.1 wt% and 20 wt%, such as between 1 wt% and 7 wt% (p. 9), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition disclosed in example 6 by changing the relative amounts of styrene and MAA so that the amount of MAA in the polymer is 1-7 wt% without expecting any difficulties or negative consequences.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016/31911 A to Akiike.
As explained in the last Office Action, Akiike discloses a composition for a functional layer, e.g., adhesive layer, of a nonaqueous secondary battery comprising a core-shell polymer particle typified by one (see example 5) wherein the core is made of MMA, MAA and EGDMA, and the shell is made of 18 parts of styrene, 1 part of EGDMA and 1 part of acrylonitrile, and wherein the shell covers 65% the surface of the core and the particle has an average diameter of 0.45 microns. The shell polymer, which corresponds to the claimed polymer B, has 5 wt% of the cyano group-containing acrylonitrile and 5 wt% of the hydrophilic group-containing methacrylic acid (MAA). This amount of MAA is slightly greater than the claimed amount of 1-3 wt%. However, since the amount of MAA in the shell polymer can be varied between 0.1 wt% and 20 wt%, such as between 1 wt% and 7 wt% (p. 9), it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the composition disclosed in example 5 by changing the relative amounts of styrene and MAA so that the amount of MAA in the polymer is 1-7 wt% without expecting any difficulties or negative consequences.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-31911 A to Akiike as applied to claim 1 above, and further in view of US 2016/0268565 A1 to Sasaki et al. for the reasons set forth in the last Office Action.
Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. Even though the amount of MAA used by JP 2016/81888 A to Sasaki et al. in example 6 and Akiike in example 5 is 5 wt%, which is outside the claimed range of 1-3 wt%, both references teach that said amount can be safely varied from 0.1 wt% to 20 wt% as explained above. This range covers the claimed range.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762